*632Dissenting Opinion by
Judge Manderino:
I dissent. The majority opinion points out that the court below has jurisdiction to grant injunctive relief under the Philadelphia Air Management Code if the plaintiff, City of Philadelphia, can establish that a nuisance per se exists as that term is defined in the Philadelphia Air Management Code. The majority, then, concludes that a nuisance per se did not exist as that term is defined under the Air Management Code. I do not see how such a question can be considered let alone decided by preliminary objections. The City of Philadelphia has alleged that a nuisance per se does exist. The defendant may deny this by way of answer and may even be able to support its denial by affidavits entitling the defendant to summary judgment. The question of whether or not a nuisance per se exists is purely and simply a factual question which cannot be raised by a preliminary objection raising the court’s subject matter jurisdiction. The majority properly dismisses the city’s motion to quash this appeal because it is an allowable appeal from the dismissal of a preliminary objection which raised the question of the jurisdiction of the court below. The lower court’s order, however, should be affirmed on this appeal because the lower court does have jurisdiction to grant an injunction if the allegations of the complaint are properly established. We should not open a door by which defendants can use a preliminary objection raising a jurisdictional question as an umbrella to raise matters which can only be properly raised by an answer to the complaint.